Baldwin, J. delivered the opinion of the Court
Field, C. J. and Cope, J. concurring.
The judgment by default in this case is erroneous. The judgment is for, among other things, Contingent tax, and, for the year 1859, for Building tax, levied by the Board of Supervisors. We have been referred to no authority for levying these items, and yet judgment is given for them. The judgment, so far, is wholly unauthorized—the complaint showing no cause of action as to those items. As judgment was rendered in the absence of defendant, we think it best to remand the case, that he may set up his defense, if he has any, except as above indicated.
So ordered.